Applicant’s amendments submitted  7/27/22 have been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites “an optical extractor” which was previously recited in claim 48.  Therefore it is unclear if this is the same element.  If it is in fact the same element, applicant should properly refer back to show antecedent basis and features recited should further limit the claim from which it depends. 
	Examiner interprets this claim to include the same optical extractor as claimed in claim 48. 
Appropriate correction is requited.  Examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-61, 66-71, 74, 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velazquez US 2011/0164421 in view of Simon US 8,556,452
	In regard to claim 48, Velazquez teaches a light fixture comprising a plurality of modules, each of the modules comprising one or more light emitting elements 11, wherein each of the plurality of modules is arranged along a circular or elliptical contour in a plane orthogonal to the first direction (figs. 1, 4-7, 9, 11), but lacks the teaching of a light guide as recited.
Simon teaches  a light guide (80, 131, 311) having first and second side surfaces extending between a first end and a second end, the first and second end spaced apart along a first direction, the first and second side surfaces spaced apart along a second direction orthogonal to the first direction, wherein the first end of the light guide is arranged so that light from the one or more light emitting elements 308 is coupled into the first end of the light guide and at least some of the coupled light is guided by the light guide to the second end (figs. 11-21) and an optical extractor 84 positioned at the second end of the corresponding light guide, the optical extractor configured to receive light exiting the light guide and to direct the received light away from the light fixture.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a straight light guide with each straight section of Velazquez’s LEDs of such as taught by Simon. One of ordinary skill in the art would have been motivated to use a light guide in Velazquez’s light fixture in order to provide a more uniform lighting strip as known in the art.
Velazquez and Simon as described provide for each of the modules comprising an optical extractor (Simon 84 or indentation 312 producing TIR) and Simon further teaches an asymmetric indentation (col.6 lines 54-56).  It would have been obvious to one of ordinary skill in the art to provide an asymmetric distribution.  One of ordinary skill would recognize that incorporating an asymmetric indentation in the light guide would provide asymmetric distribution with respect to opposing sides of the light guide corresponding to the first and second sides. One of ordinary skill would have been motivated to provide an asymmetric distribution in order to selectively illuminate desired areas with intensity needed for fields of illumination as necessitated by particular applications of the lighting device.
In regard to claim 49, Velazquez teaches  wherein the circular or elliptical contour corresponds to a contour of a polygon (note: straight segments 10A arranged in a circular configuration such as in fig. 5-7 or 11) [0026].  
In regard from claim 50, Velazquez and Simon as combined above would provide for each side of the polygon is defined by a corresponding one of the light guides (note: Velazquez straight sections 10A each including a light guide of Simon).  
In regard to claims 51 and 52, Velazquez  teaches the polygon is a regular polygon and  the polygon is a closed polygon (see fig. 5) [0026].
In regard from claim 53, Velazquez and Simon as combined above would provide for each light guide extending along a corresponding straight line in the plane orthogonal to the first direction.  
In regard to claim 54, Simon teaches that at least some of the light coupled into the corresponding light guide propagates within the light guide along the first direction due to total internal reflection at a surface of the light guide (see fig. 21).
  In regard to claim 55, Velazquez provides for equal segments 10A and thus incorporating corresponding light guides would also provide for each light guide having the same length, L.  
In regard to claim 56,  Velazquez  teaches other sizes and shapes can be envisioned but does not explicitly teach the first and second end are spaced apart by the length L in a range from about 1 cm to about 20 cm along the first direction.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to scale the device such that each section is 1-20cm,  in order to make the straight  segments less defined (such that the device appears more circular in form) or to provide a smaller lighting device as necessitated by particular applications (such as shop windows).  The applicant is advised that it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
In regard to claims 57 and 58, Simon teaches the first and second side surfaces in each light guide are uniformly spaced apart and the first and second side surfaces are tapered in a plane parallel to the first direction (see 312).  
In regard to claim 59, Simon does not expressly mention the material of light guide 311, however, Simon does teach the optical element 60 being made of polycarbonate or acrylic.  
The examiner takes official notice that polycarbonate and acrylic are well known materials that are commonly employed for light guide elements. It would have been obvious to one of ordinary skill in the art at the time of filing to use polycarbonate or acrylic for the light guide. One of ordinary skill in the art would have been motivated to use polycarbonate or acrylic in order to provide light guide of low cost with a good quality optical transmission as known in the art. 
For further reference, see Klettke US 2005/0237766 DeVaan US 2015/03555398.
In regard to claim 60, (note: features are addressed above in claim 48 and duplicated as follows…) Velazquez and Simon as described provide for each of the modules comprising an optical extractor positioned at the second end of the corresponding light guide, the optical extractor being configured to receive light exiting the light guide and to direct the received light away from the light fixture (Simon 84 or indentation 312 producing TIR).  
In regard to claim 61, Simon teaches the light guide is configured to output at least some of the coupled light through the first side surface of the light guide (such as shown in fig. 21).  
In regard to claim 66, Simon teaches each light guide has a surface with a curved shape (see 80, fig. 11 and 12).  
In regard to claim 67, Velazquez and Simon as described provide for connector elements (Simon 10 and 12) and upon incorporating a light guide as taught by Simon, the connectors would be arranged to connect adjacent pairs of the light guides.  
In regard to claim 68,  Velazquez  does not specially teach connector elements are formed from a plastic or a metal, however, the examiner takes official notice that plastic and metal are the most common materials for use in forming housings and brackets. 
It would have been obvious to one of ordinary skill in the art at the time of filing to make the connectors of Velazquez out of plastic or metal. One of ordinary skill in the art would have been motivated to make the connector/bracket elements of Velazquez out of metal in order to dissipate heat was well known in the art or to use plastic in order to reduce cost/weight as known in the art. 
For additional reference, not that Simon teaches a metal connector/bracket 72 and Kettkle US (2005/0237766) teaches  a metal carrier 3.
In regard to claim 69, the connectors of Velazquez as the connector elements are opaque,  since Velazques does not teach that the connectors are transparent, being opaque is implied and considered required for the device to function as intended (minimize light loss).  It is also noted that a metal connector as described in claim 68 would also be opaque. 
In regard to claims 70 and 71, Velazquez teaches LEDs which one of ordinary skill would recognize as white, but does not specifically teach that the LEDs are white, however, Simon teaches white LEDs (col. 4 lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the LEDs of Valezquez white. One of ordinary skill in the art would have been motivated to use white LEDs in Velazquez in order to supply high quality light for use in general illumination as known in the art.
In regard to claims 74 and 75, Valazquez and Simon teach an optical extractor capable of directing more light towards the side of the light guide corresponding to the first side surface compared to the side of the light guide corresponding to the second side surface and into different angular ranges on opposing sides of the light guide (note: this is function performed by an asymmetric indentation of Simon as described above with regard to claim 48). It is noted that products of identical structure cannot have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.


Claims 72 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velazquez in view of Simon and further in view of Kropac US 2012/0099310.
Velazquez and Simon teach the invention described above, but lack one or more optical couplers arranged to couple light from the one or more light emitting elements into the first end of the corresponding light guide.  
Kropac teaches an optical coupler 32 arranged to couple light from the one or more light emitting elements into the first end of a corresponding light guide.
It would have been obvious to one of ordinary skill in the art at the time of filing to use an optical coupler in Velazquez/Simon’s device. One of ordinary skill in the art would have been motivated to include an optical coupler in the light guide in order to minimize light loss as known in the art.  
In regard to claim 73, Kropac teaches that the one or more optical (coupler) elements are solid optical elements formed from the same transparent material as the corresponding light guide (see 32, fig. 1).

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
The applicant argues that:
 Neither Velazquez, Simon, nor Kropac, either alone or in combination, disclose or render obvious such a light fixture at least because none of these references disclose a module that includes modules having an "optical extractor being configured to receive light exiting the light guide and to direct the received light away from the light fixture so that the module emits light having an asymmetric distribution with respect to opposing sides of the light guide corresponding to the first and second side surfaces,"

	However, Simon teaches an asymmetric indentation (col. 6 lines 54-56) and thus this feature is not considered inventive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huang US 2010/0208456 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 teaches an optical element with an asymmetric indentation [0026].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875